Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6419 Page 1 of 12



  1   Frank L. Tobin CA Bar No. 166344
      frank.tobin@ogletree.com
  2   Cody J. Cocanig CA Bar No. 303894
      cody.cocanig@ogletree.com
  3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      4370 La Jolla Village Drive, Suite 990
  4   San Diego, CA 92122
      Telephone: 858-652-3100
  5   Facsimile: 858-652-3101
  6 Kevin Hishta (Pro Hac Vice)
    kevin.hishta@ogletree.com
  7 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
    191 Peachtree Street, N.E., Suite 4800
  8 Atlanta, GA 30303
    Telephone: 404.881.1300
  9 Facsimile: 404.870.1732
 10 Paul B. Maslo (Pro Hac Vice)
    paul.maslo@ogletree.com
 11 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
    8117 Preston Road, Suite 500
 12 Dallas, TX 75225
    Telephone: 214.414.0067
 13 Facsimile: 214.987.3927

 14 Attorneys for Defendants FLOWERS FOODS, INC.,
    FLOWERS BAKERIES, LLC, and FLOWERS FINANCE
 15 LLC

 16                          UNITED STATES DISTRICT COURT
 17                        SOUTHERN DISTRICT OF CALIFORNIA
 18

 19 DANIEL LUDLOW, individually and                 Case No. 18-CV-1190-JLS-JLB
    on behalf of others similarly-situated;
 20 and WILLIAM LANCASTER,                          DEFENDANTS’ AMENDED
    individually and on behalf of others            OPPOSITION TO PLAINTIFFS’
 21 similarly-situated,                             MOTION FOR PROTECTIVE
                                                    ORDER
 22                 Plaintiff,
 23        v.                                       Complaint Filed: June 6, 2018
 24 FLOWERS FOODS, INC., a Georgia                  District Judge: Hon. Janis L. Sammartino
    corporation; FLOWERS BAKERIES,                  Magistrate Judge: Hon. Jill L. Burkhardt
 25 LLC, a Georgia limited liability
    company; and FLOWERS FINANCE,
 26 LLC, a limited liability company,
 27                 Defendants.
 28

                                                                        Case No. 18-CV-1190-JLS-JLB
                DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6420 Page 2 of 12



  1      Defendants, Flowers Foods, Inc., Flowers Bakeries, LLC, and Flowers Finance
  2   LLC (collectively “Defendants”), submit the following Opposition Memorandum of
  3   Points and Authorities in opposition to Plaintiffs’ Motion for Protective Order (ECF
  4   No. 169, the “Motion”).
  5      I.       Introduction
  6            The instant proceeding arises from the First Amended Complaint (“FAC”)
  7   asserting class action claims under Federal Rule of Civil Procedure 23, as well as
  8   collective claims under the Fair Labor Standards Act (“FLSA”) 29 U.S.C. § 216(b).
  9   See ECF Nos. 56. Plaintiffs’ Motion spends a significant amount of time discussing
 10   discovery under FRCP 23, which is not at issue here. The issue here is the scope of
 11   permissible discovery as it relates to plaintiffs that freely chose to participate in this
 12   litigation by filing a written opt-in to the FLSA collective action.
 13            As will be discussed further below, Defendants are entitled to the individualized
 14   discovery they seek in order to show that the opt-in Plaintiffs are not similarity
 15   situated, to develop an evidentiary basis for its defenses at trial, to support their
 16   anticipated motion to decertify, and to assess the potential for settlement.
 17      II.      Procedural Background
 18            On June 6, 2018, Plaintiff Daniel Ludlow (“Ludlow”) initiated this action by
 19   filing his Complaint. ECF No. 1. Less than a week later, Ludlow moved the Court for
 20   conditional certification of his FLSA collective action based on allegations that he was
 21   misclassified as an independent contractor instead of as an employee. See ECF No. 8.
 22   On February 21, 2019, Ludlow, along with newly added Plaintiff, William Lancaster,
 23   filed the FAC. ECF No. 56. With the filing of the FAC, Ludlow’s motion for
 24   conditional certification was denied as moot. See ECF No. 64. Plaintiffs have never
 25   refiled a motion for conditional certification as it relates to their FLSA claims. See
 26   generally, Court Docket.
 27            On October 15, 2018, Ludlow moved to compel production of the names and
 28   contact information for individuals who performed delivery services in California
                                                     1                   Case No. 18-CV-1190-JLS-JLB
                 DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6421 Page 3 of 12



  1   under Defendants’ Distributor Agreement. See ECF No. 43. In an effort to
  2   compromise, Defendants offered to provide the requested information for a sampling
  3   of California-wide distributors. See ECF No. 43. Ludlow did not agree with this
  4   compromise, and concluded that he wanted contact information for all California
  5   distributors who entered into Distributor Agreements.1 Id. The Court subsequently
  6   ordered Defendants to provide the requested contact information. Id.
  7          Rather than refiling their motion for conditional certification, Plaintiffs appear
  8   to have used this contact information to solicit additional Plaintiffs.2 See Declaration
  9   of Cody J. Cocanig (“Cocanig Decl.”)3 ¶ 3, Ex. A. Indeed, opt-in Plaintiffs started
 10   filing their written consent to become parties to this litigation as early as June 2019,
 11   and continued to do so as recently as November 2019. ECF Nos. 86, 96, 97, 114, 125,
 12   146. Since Plaintiffs have not refiled their motion for conditional certification of their
 13   FLSA claims, the question of whether the opt-in Plaintiffs are “similarly situated”
 14   remains an open issue.
 15       III.    Legal standard
 16          Nonprivileged information is discoverable under Rule 26 if it is (1) relevant to
 17   any party’s claim or defense, and (2) proportional to the needs of the case. Fed. R. Civ.
 18   P. 26(b). Plaintiffs, as the parties resisting discovery, have “the burden to show
 19   discovery should not be allowed, and [have] the burden of clarifying, explaining, and
 20   supporting [their] objections.” Superior Commc’ns v. Earhugger, Inc., 257 F.R.D.
 21   215, 217 (C.D. Cal. 2009). Plaintiffs also bear the burden to show good cause that a
 22   protective order is necessary, and “that specific prejudice or harm will result if no
 23   protective order is granted.” Foltz v. State Farm Mut. Auto. Ins. Co. (9th Cir. 2003)
 24

 25   1
      A seemingly inconsistent position with the one Plaintiffs now take, that Defendants
 26 are only entitled to a sampling as it relates to the discovery Defendants propounded on
    Plaintiffs.
 27 2 Defendants reserve the right to raise this issue with the Court at a later time.
    3
 28 This Amended Opposition was filed to include the Cocanig Declaration which was
    inadvertently omitted from the prior filing (ECF No. 170).
                                                     2                   Case No. 18-CV-1190-JLS-JLB
                 DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6422 Page 4 of 12



  1   331 F3d 1122, 1130; see also Blankenship v. Hearst Corp., 519 F2d 418, 429 (9th Cir.
  2   1975).
  3      IV.    Opt-in Plaintiffs are parties to the action.
  4         Pursuant to Section 216(b), a plaintiff may assert an action on his or her own
  5   behalf and on behalf of other employees “similarly situated.” 29 U.S.C. § 216(b). An
  6   employee seeking to be a party plaintiff in such an action must affirmatively “consent
  7   in writing to become such a party and such consent is filed in the court in which such
  8   action is brought.” 29 U.S.C. § 216(b). These plaintiffs are referred to as “opt-in”
  9   plaintiffs. Once a plaintiff files their “opt in” with the court, they become a party-
 10   plaintiff, and, unlike Rule 23 actions, they automatically become a party in Section
 11   216(b) actions. As explained in Genesis HealthCare v. Symczyk, 569 U.S. 66, 75
 12   (2013), unlike class actions under Rule 23, which are representative actions with
 13   absent class members who do not become parties, FLSA collective actions are joinder
 14   cases in which individuals may affirmatively opt into the case by filing a consent-to-
 15   join form, and upon doing so they become a “party plaintiff.” Genesis HealthCare,
 16   569 U.S. at 75.
 17         This is further supported by the only Ninth Circuit decision to discuss this issue,
 18   Campbell v. City of Los Angeles, 903 F.3d 1090, 1104 (9th Cir. 2018). “The FLSA
 19   leaves no doubt that every plaintiff who opts in to a collective action has party status.”
 20   Id. (emphasis added, citations omitted). The court notes that “neither ‘certification’
 21   nor ‘decertification’ appears in text of section 216(b)” and that use of these terms are
 22   “an example of the confusion sown” by analogizing Rule 23 and Section 216(b)
 23   actions. Id. at 1101. In a Section 216(b) action, the District Court does not play a
 24   gatekeeping role by making a preliminary certification finding. Id.
 25         Plaintiffs’ assertion that “opt-in Plaintiffs’ ‘party status’ for FLSA claims does
 26   not mean they are subject to discovery to the fullest extent permitted by the Federal
 27   Rules” is unsupported by any authority. The fact that opt-in Plaintiffs have “party
 28   status for purposes of appeal,” cf. Campbell, 903 F.3d at 1105, does nothing to support
                                                   3                   Case No. 18-CV-1190-JLS-JLB
               DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6423 Page 5 of 12



  1   Plaintiffs’ argument that each opt-in is not subject to the full scope of discovery
  2   permitted by the Federal Rules. The fact that opt-in Plaintiffs are parties for appeal
  3   purposes, does not foreclose the fact that they are parties for all purposes, including
  4   discovery.
  5           Thus, even without moving for “certification,” each and every opt-in Plaintiff
  6   has party status, and should be subject to discovery accordingly. In fact, as is discussed
  7   more fully below, California courts have found it appropriate to subject each opt-in
  8   Plaintiff to discovery.
  9      V.      Courts routinely permit discovery of opt-in Plaintiffs.
 10
                 a. Courts in California order individual discovery on all opt-in
 11                 Plaintiffs.
 12           In Coldiron v. Pizza Hut, Inc., 2004 WL 2601180, (C.D. Cal. Oct. 25, 2004)
 13   restaurant and store managers filed an FLSA collective action asserting that they were
 14   improperly classified as exempt from federal overtime requirements. Id. at *1. The
 15   primary issue to be determined was whether the managers “primary duty was
 16   management of the enterprise.” Id. at *1. If answered in the affirmative, the opt-in
 17   plaintiffs would be entitled to overtime, and if answered in the negative, they would
 18   not be entitled to overtime. Id. at *1. That court permitted individualized discovery
 19   for each of the 306 opt-in plaintiffs, and found that “the question of whether the
 20   plaintiffs are similarly situated within the meaning of 29 U.S.C. § 216(b) is still an
 21   issue because Pizza Hut plainly intends to move to decertify the class. Based on that
 22   reason alone, discovery, including individualized discovery, is both necessary and
 23   appropriate.” Id. at *2.
 24           In Abubakar v. City of Solano, 2008 WL 508911 (E.D. Cal., Feb. 22, 2008)
 25   Solano County correctional officers filed an FLSA collective action “arising from
 26   alleged unlawful overtime calculations and for certain pre-shift and post-shift
 27   activities.” Id. at *1. Relying, in part, on the fact that the opt-in plaintiffs may have
 28   different jobs, varying responsibilities, and different pre-shift and post-shift activities,

                                                    4                   Case No. 18-CV-1190-JLS-JLB
                DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6424 Page 6 of 12



  1   the court denied “plaintiffs’ motion for protective order limiting the number of
  2   plaintiffs defendant may depose or seek discovery from[,]” in a case involving 160
  3   opt-in plaintiffs. Id at *2.
  4          This court should follow the Coldiron (involving 306 opt-ins) and Abubakar
  5   (involving 160 opt-ins) opinions from other California District Courts, and permit
  6   Defendants to take individual discovery of the 115 opt-in Plaintiffs here.
  7             b. Courts outside of California also permit individual discovery on opt-
                   in Plaintiffs.
  8

  9          If the Court is not persuaded to follow other California courts in permitting
 10   individual discovery, it can find support from other states as well. Krueger v. New
 11   York Telephone Co., 163 F.R.D. 446, 449 (S.D.N.Y. 1995) (“This is not a class
 12   consisting of thousands of absent class members, scattered throughout the country,
 13   perhaps unaware of the litigation itself. This case involves a relatively small group of
 14   162 people, each of whom has freely chosen to participate and each of whom has
 15   relevant information with respect to the claims and defenses in this action.”)
 16   (emphasis added); Kaas v. Pratt Whitney, 1991 WL 158943, at *3 (S.D. Fla. 1991)
 17   (denying plaintiffs’ motion for protective order for interrogatories, request for
 18   production, and depositions of approximately 100 opt-in plaintiffs); Renfro v. Spartan
 19   Computer Servs., Inc., 2008 WL 474253 (D.Kan. Feb. 19, 2008, No. 06–2284–KHV–
 20   DJW) (requiring all of the over 100 opt-ins to respond to discovery); Brooks v. Farm
 21   Fresh, Inc., 759 F.Supp. 1185, 1188 (E.D.Va.1991) (allowing discovery of all 127 opt-
 22   ins); Ingersoll v. Royal Sunalliance USA, Inc., 2006 WL 2091097, at *2 (W.D.Wa.
 23   Jul.25, 2006, No. C05–1774–MAT) (permitting discovery of all 36 opt-in plaintiffs,
 24   and permitting “written and deposition discovery as to all opt-in plaintiffs to
 25   proceed.”).
 26          Courts across the country have permitted individualized discovery when, as
 27   here, the number of opt-in plaintiff is relatively small. This Court should do the same.
 28   ///

                                                   5                   Case No. 18-CV-1190-JLS-JLB
               DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6425 Page 7 of 12



  1      VI.     The discovery Defendants seek is necessary to explore, discover, and
  2              establish an evidentiary basis for its defenses and to move to decertify.

  3         To proceed as a collective action, Plaintiffs have the burden of showing they are

  4   “in fact similarly-situated.” Wynn v. NBC, 234 F.Supp.2d 1067, 1081 (C.D. Cal. 2002);

  5   Sarviss v. Gen. Dynamics Info. Tech., Inc., 663 F.Supp.2d 883, 902 (C.D. Cal. 2009).

  6   To meet that burden, opt-in Plaintiffs must show that “some identifiable factual or

  7   legal nexus binds together the various claims of the class members in a way that

  8   hearing the claims together promotes judicial efficiency and comports with the broad

  9   remedial policies underlying the FLSA.” Litty v. Merrill Lynch & Co., 2014 WL

 10   5904907, at *8 (C.D. Cal. Aug. 4, 2014). “Determining whether proposed class

 11   members are similarly situated is fact specific.” Trinh v. JP Morgan Chase & Co.,

 12   2008 WL 1860161, at *3 (S.D. Cal. Apr. 22, 2008, No. 07-CV-1666 W (WMC))

 13   (emphasis added). This fact specific determination is in line with the Coldiron and

 14   Abubakar decisions permitting individual discovery, at least in part, because they

 15   found that the defendants needed this information to challenge whether the opt-in

 16   plaintiffs in those cases were similarly situated. Abubakar, 2008 WL 508911, at * 2;

 17   Coldiron, 2004 WL 2601180, at * 2; see also Ingersoll v. Royal Sunalliance USA, Inc.,

 18   2006 WL 2091097, at *2 (W.D.Wa. Jul.25, 2006, No. C05–1774–MAT) (“discovery

 19   related to the opt-in plaintiffs is pertinent to the determination of whether or not these

 20   individuals are similarly situated within the meaning of FLSA”); Davis v. Westgate

 21   Planet Hollywood Las Vegas, LLC, 2010 WL 2872406 at *4 (D.Nev. 2010)

 22   (“[d]efendants are entitled to discovery necessary to de-certify the class”); Kaas v.

 23   Pratt Whitney, 1991 WL 158943, *3 (S.D.Fla. 1991) (because the defendant could

 24   challenge the joinder of any party with respect to whether the parties are in fact

 25   similarly situated, meaningful discovery is not only permissible, but “essential”).

 26            The same is true here. Individual discovery is the only way to uncover factual

 27   and legal differences to show that the opt-in Plaintiffs are not able to proceed

 28   collectively under Section 216. Defendants’ discovery requests aim to determine

                                                    6                   Case No. 18-CV-1190-JLS-JLB
                DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6426 Page 8 of 12



  1   whether the opt-in Plaintiffs involved in the instant litigation are in fact similarly
  2   situated. Defendants served only 16 interrogatories, and each targets a discrete subject
  3   matter. See generally Plaintiffs’ Motion, Ex. B, ECF No. 169-4. For example, the first
  4   interrogatory askes opt-in Plaintiffs to identify their business entities, the second
  5   interrogatory askes about vehicles used in the distributorship, and the third
  6   interrogatory asks about whether they hired people to assist them in the operation of
  7   their distributorship. Id. Defendants requests to produce cover similarly distinct
  8   subject matters. See generally Plaintiffs’ Motion, Ex. A, ECF No. 169-3. The first
  9   request seeks documents related to the distributorship, the second request seeks
 10   documents about meetings, the third seeks documents about advertising, and the fourth
 11   seeks documents about marketing. Id. The varying responses to each of these
 12   interrogatories and requests will show that the opt-in Plaintiffs are not similarly
 13   situated.
 14          Additionally, Defendants believe that depositions of all the opt-ins will uncover
 15   further differences between the opt-in Plaintiffs, including information concerning
 16   pattern, practice, and facts at issue. These differences include varying hours and
 17   schedules worked, timing of deliveries, number of stops, vehicles used, use of
 18   uniforms, composition of customers, composition of territories, how they price their
 19   products for different customers, the extent to which (if at all) they were subjected to
 20   oversight from Defendants’ sales managers, and training and education received, to
 21   name a few.
 22          Moreover, the discovery requested relates to Defendants’ FLSA defenses,
 23   including, but certainly not limited to, defenses that Plaintiffs qualify as outside
 24   salespersons under IWC Wage Order 4-2001 and section 13(a)(1) of the FLSA,
 25   Plaintiffs are exempt under the applicable Motor Carrier exemption, and Plaintiffs are
 26   exempt under other United States Department of Transportation Code of Federal
 27   Regulations.
 28         Permitting Defendants to take individual discovery is essential for them to
                                                      7                   Case No. 18-CV-1190-JLS-JLB
                  DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6427 Page 9 of 12



  1   develop an evidentiary basis for their defenses, to support their anticipated motion to
  2   decertify, and to assess the potential for settlement.
  3      VII. The discovery sought is not impossible or impractical.
  4          Courts have limited opt-in discovery when it would be impracticable, if not
  5   impossible, to complete. See Craig v. Rite Aid Corp., 2011 WL 9686065, at *1 (M.D.
  6   Pa., Feb. 7, 2011, No. 4:08–CV–2317) (1,073 opt-in plaintiffs); Smith v. Lowe's Home
  7   Centers, Inc., 236 F.R.D. 354, 356 (S.D. Ohio 2006) (over 1,500 opt-in plaintiffs);
  8   McGrath v. City of Philadelphia, 1994 WL 45162, at *1 (E.D. Pa., Feb. 10, 1994)
  9   (over 4,100 present and former police officers opted in).
 10          Such is not the case here. With just 115 opt-ins, the instant case is in line with
 11   those cited above in Part V(a) and (b), some of which permit individual discovery from
 12   far more opt-in Plaintiffs.
 13      VIII. Defendants’ access to other evidence is not a basis to prevent discovery
 14            of the opt-in Plaintiffs in this case.

 15          Plaintiffs provide no authority to support their argument that Defendants’ access
 16   to other evidence should preclude discovery in this case. Even if Defendants are
 17   permitted to use deposition transcripts or other evidence to support their motion to
 18   decertify—which is no guarantee based on Plaintiffs’ prior objections, see e.g. ECF
 19   No. 139-3—prohibiting Defendants from engaging in discovery in this case would
 20   leave Defendants without sufficient evidence to support its defenses and refute
 21   Plaintiffs’ claims at trial.
 22          Moreover, Plaintiffs’ assertion that Rule 23 certification discovery long since
 23   passed, is of no moment. See Motion at 8:4-7. It also seems to contradict their later
 24   argument, that certain interrogatories and requests to produce are “premature at this
 25   time, especially from opt-ins who may have only recently retained counsel and started
 26   preparing their claims for trial.” See Motion at 10:12-15. Plaintiffs continue to opt-into
 27   this action as recently as November 5, 2019. See ECF No. 146. Currently there is no
 28   cutoff date for new plaintiffs to opt-in or for related discovery, and Plaintiffs never
                                                   8                   Case No. 18-CV-1190-JLS-JLB
               DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6428 Page 10 of 12



   1   addressed these issues because they failed to refile a motion for conditional
   2   certification as it relates to the FLSA claims. Additionally, Plaintiffs cite to no
   3   authority that cross-briefing on FLSA decertification motions occur at the close of
   4   relevant discovery. Plaintiffs choose to ignore the fact that after their motion for
   5   conditional certification of their FLSA claims was denied as moot, see ECF Nos. 8,
   6   64, they failed to refile their motion. See generally, Court Docket. Instead, it appears
   7   that they have used the contact information obtained in discovery to continue to recruit
   8   opt-in Plaintiffs. See Ex. A. Thus, any argument that certification discovery has long
   9   since passed is disingenuous at best, and unsupported by relevant authority,
  10   particularly as it relates to the FLSA collective action where plaintiffs continue to opt-
  11   in.
  12         IX.    Defendants offered to narrow the discovery requests it served.
  13           Before the filing of the instant motion, Defendants offered to narrow “constitute,
  14   evidence, reflect or refer to” to just “reflect” for most of the production requests.
  15   Declaration of Cody J. Cocanig (“Cocanig Decl.”) ¶¶ 4-5, Ex. B. Defendant also
  16   revised “support, evidence, reflect or refer” to “support or refute” for several other
  17   requests. Id. ¶ 6, Ex. B. Defendants offered to combined request for production 6 and
  18   7 into one request related to vehicles. Id. ¶ 7, Ex. B. In addition, instead of separately
  19   asking for documents that support each cause of action, Defendant offered to include
  20   a single request for production for all documents supporting or refuting the causes of
  21   action in the complaint. Id. ¶ 8, Ex. B. In total, Defendants offered to remove six of its
  22   production requests. Id. ¶ 9, Ex. B. None of Defendants’ offers were acceptable to
  23   Plaintiff. Id. ¶ 10.
  24           Plaintiffs’ offer to limit FLSA opt-in discovery to a sampling of 15 opt-in
  25   plaintiffs, 5 interrogatories, and 5 requests to produce, but they provide no basis to
  26   conclude that doing so would provide the discovery that the Defendants need in this
  27   case, and, thus, such limited discovery should not be considered by the Court.
  28   ///
                                                       9                   Case No. 18-CV-1190-JLS-JLB
                   DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6429 Page 11 of 12



   1      X.     Conclusion
   2           For the foregoing reasons, and because Defendants need the requested
   3   individual discovery to support a motion to decertify, to support its defenses at trial,
   4   and to consider settlement, this Court should deny Plaintiffs’ motion for a protective
   5   order, and should permit Defendants’ discovery of each opt-in Plaintiff.
   6

   7   DATED: January 22, 2019                  OGLETREE, DEAKINS, NASH, SMOAK &
                                                STEWART, P.C.
   8

   9
  10                                            By: /s/ Cody J. Cocanig
                                                    Frank L. Tobin
  11                                                Cody J. Cocanig
                                                    Kevin Hishta
  12                                                Paul B. Maslo
                                                    Attorneys for Defendants FLOWERS
  13                                                FOODS, INC., FLOWERS BAKERIES,
                                                    LLC, and FLOWERS FINANCE LLC
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                                   10                   Case No. 18-CV-1190-JLS-JLB
                DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
Case 3:18-cv-01190-JLS-JLB Document 171 Filed 01/22/20 PageID.6430 Page 12 of 12



   1                              CERTIFICATE OF SERVICE
   2         I hereby certify that on January 22, 2020, I electronically filed the foregoing
   3   with the Clerk of the Court using the CM/ECF system which will send notification of
   4   such filing to the email addresses denoted on the Notice of Electronic Filing.
   5         I certify under penalty of perjury under the laws of the United States of America
   6   that the foregoing is true and correct. Executed on January 22, 2020.
   7

   8                                    By: /s/ Cody J. Cocanig
                                           Cody J. Cocanig
   9
                                                                                           41497667.3
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                                  11                   Case No. 18-CV-1190-JLS-JLB
               DEFENDANTS’ AMENDED OPPOSITION TO PLAINITFFS’ MOTION FOR PROTECTIVE ORDER
